FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In re: EYAD KHALIL,                            No. 07-56819
                                Debtor,
                                                  BAP Nos.
                                              CC-07-1164-KPaBa,
EYAD KHALIL,                                  CC-07-1171-KPaBa
                             Appellant,       Bankruptcy No.
                   v.                          SA 05-12795-ES
                                                  Adv. No.
DEVELOPERS SURETY & INDEMNITY                  SA 05-01621-ES
CO.,
                                          
                       Appellee.                  OPINION


Appeal from the Ninth Circuit Bankruptcy Appellate Panel
Klein, Pappas and Bardwil, Bankruptcy Judges, Presiding

                    Submitted April 6, 2009*
                      Pasadena, California

                        Filed August 24, 2009

     Before: Harry Pregerson and David R. Thompson,
     Circuit Judges, and Jeremy Fogel, District Judge**

                     Opinion by Judge Fogel




  *The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a); 9th Cir. R. 34-4.
  **The Honorable Jeremy Fogel, United States District Judge for the
Northern District of California, sitting by designation.

                               11667
11668                  IN RE KHALIL




                       COUNSEL

Mark M. Sharf, Sharf Law Firm, Encino, California, for the
appellant.
                         IN RE KHALIL                     11669
Andrew K. Mauthe, Irvine, California, for the appellee.


                          OPINION

FOGEL, District Judge:

   Bankruptcy debtor Eyad Khalil (“Khalil”) appeals a pub-
lished decision of the Bankruptcy Appellate Panel (BAP),
which affirmed a judgment of the bankruptcy court in favor
of creditor Developers Surety and Indemnity Company
(“DSI”). See Khalil v. Developers Sur. & Indem. Co. (In re
Khalil), 379 B.R. 163 (B.A.P. 9th Cir. 2007). We have juris-
diction under 28 U.S.C. § 158(d), and we affirm.

   We review decisions of the BAP de novo. Hanf v. Summers
(In re Summers), 332 F.3d 1240, 1242 (9th Cir. 2003). We
review the bankruptcy court’s conclusions of law de novo and
its findings of fact for clear error. Id.

   DSI brought an adversary proceeding to prevent the dis-
charge of certain debts related to Khalil’s construction busi-
ness. After a bench trial before the bankruptcy court,
judgment was entered in favor of DSI and discharge was
denied pursuant to 11 U.S.C. § 727(a)(4), which provides for
the denial of a discharge of debt where a creditor shows that
a debtor “knowingly and fraudulently” made a false oath or
account during the bankruptcy proceeding. The BAP
affirmed, holding that while evidence of recklessness alone
will not satisfy the intent requirement of § 727(a)(4), evidence
of recklessness may be combined with other circumstantial
evidence to prove fraudulent intent. Khalil, 379 B.R. at 177.

   [1] The BAP’s published opinion is a correct statement of
the applicable law, and we expressly approve of that opinion
by our decision today. We also have reviewed the record
independently and conclude that there was substantial circum-
11670                   IN RE KHALIL
stantial evidence of Khalil’s fraudulent intent. Fraudulent
intent may be inferred from a pattern of behavior. Devers v.
Sheridan (In re Devers), 759 F.2d 751, 754 (9th Cir. 1985).
The denial of discharge was proper.

  AFFIRMED.